[Cite as State v. Miller, 2022-Ohio-2049.]


                                        COURT OF APPEALS
                                    COSHOCTON COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                 :       Hon. William B. Hoffman, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
JOHN T. MILLER,                              :       Case No. 2021CA0031
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Coshocton
                                                     Municipal Court, Case No.
                                                     CRB2100499



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    June 16, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RICHARD A. SKELTON                                   ROBERT E. WEIR
Assistant Law Director                               239 N. 4th Street
760 Chestnut Street                                  Coshocton, Ohio 43812
Coshocton, Ohio 43812
Coshocton County, Case No. 2021CA0031                                              2


Baldwin, J.

      {¶1}    Defendant-appellant John Miller appeals his conviction and sentence from

the Coshocton Municipal Court on one count of criminal trespass. Plaintiff-appellee is the

State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

      {¶2}    On October 26, 2021, a complaint was filed alleging that appellant

committed the offense of criminal trespass in violation of R.C. 2911.21(A)(1), a

misdemeanor of the fourth degree. Appellant, on October 28, 2021, entered a plea of not

guilty to the charge. Thereafter, a bench trial was held on December 8, 2021. The

following evidence was adduced at trial.

      {¶3}    Deputy Scott McClain of the Coshocton County Sheriff’s Office was

dispatched on October 17, 2021 to Glenview Way in response to a call about a suspicious

person. He was advised that appellant was at 2525 Glenview Way which is a privately-

owned apartment residence where appellant’s children and their mother reside. The

Deputy testified that dispatch advised that appellant “had been trespassed on the property

before, but they couldn’t find any evidence of it.” Trial Transcript at 5. Deputy McClain

and several other deputies made contact with appellant and “[a]sked him if he had been

trespassed before from the property.” Id. Appellant told them that he had been

“trespassed” before by Deputy Hill, but Deputy McClain was unable to locate where

Deputy Hill “had trespassed him the first time.” Trial Transcript at 5. Deputy McClain

testified that instead of pursuing charges for trespassing at that point, he trespassed

appellant again at approximately 7:07 p.m. He testified that he advised appellant that if

he returned to the property for any reason, he would be arrested. The Deputy testified
Coshocton County, Case No. 2021CA0031                                               3


that he logged the trespass information into the command log and let dispatch know. The

command log states that he told appellant that he was not allowed to be at Glenview Way

and that if he was found here, he would be arrested and charged with trespassing.

       {¶4}   On cross-examination, Deputy McClain testified that he did not speak with

anyone who managed the apartment or anyone with authority. When questioned by the

court, the Deputy testified that dispatch had advised him that appellant had been

trespassed by the property manager but that he did not find anything about that. He further

testified that appellant said that he had been trespassed by Deputy Hill, “and he had the

argument that he needed access to his children, and was going to continue to come up

there.” Trial Transcript at 8. Deputy McClain told appellant that he was not allowed to step

foot on the property, the driveway, the parking area or the house.

       {¶5}   Deputy Austin Wheeler of the Coshocton County Sheriff’s Office testified

that he was part of a group of deputies who responded to a report of appellant being at

Glenview Way on October 17, 2021 and that he was present when Deputy McClain told

appellant not to be back on that property. He testified that he heard appellant say that he

was coming back anyway. Deputy Wheeler testified that on October 25, 2021, he was

dispatched to Glenview Way and found appellant on the property. He testified that

appellant was in the driveway attempting to leave the residence and that he initiated a

traffic stop and arrested appellant for criminal trespass. On cross-examination, Deputy

Wheeler testified that he never spoke with anyone with authority at Glenview Apartments.

       {¶6}   At the conclusion of the evidence, the trial court found appellant guilty of

criminal trespass, stating, in relevant part, as follows:
Coshocton County, Case No. 2021CA0031                                                 4


       {¶7}   THE COURT: As a law enforcement officer, if a person is causing problems

in a situation in a place – in this case it wasn’t just October the 17th, it was prior because

he was told by another deputy not to come back to that property, which is private property.

Even though it’s public housing, it’s private property owned by a private entity. And the

deputy says, “You are not allowed back on here. If you come back, you are going to be

a subject to arrest.” He comes back on the 17th, admits, “Yep, somebody told me that

before, but I’m not going to listen to you.” And then he said, “Well, you better, or you are

going to get arrested the next time.” So he comes back on the 25th, then he gets arrested.

That sounds like trespass.

       {¶8}   A deputy with a uniform, law enforcement officer, I think, has authority to

direct and inform that defendant, the defendant that he is not allowed to be there. So I’m

going to find him guilty.

       {¶9}   Trial Transcript at 15-16.

       {¶10} Appellant now appeals, raising the following assignments of error on

appeal:

       {¶11} “I. THE TRIAL COURT ERRED AS A MATTER OF LAW IN FINDING

APPELLANT GUILTY OF VIOLATING O.R.C. [SECTION] 2911.21(A)(1).”

       {¶12} “II. THE DECISION OF THE TRIAL COURT, FINDING APPELLANT

GUILTY OF VIOLATING O.R.C. [SECTION] 2911.21(A)(1), WAS AGAINST THE

SUFFICIENCY OF THE EVIDENCE”.

       {¶13} “III. THE DECISION OF THE TRIAL COURT, FINDING APPELLANT

GUILTY OF VIOLATING O.R.C. [SECTION] 2911.21(A)(1), WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE.”
Coshocton County, Case No. 2021CA0031                                                   5


                                           I, II, III

       {¶14} Appellant, in his first assignment of error, argues that the trial court erred as

a matter of law in convicting him of violating R.C. 2911.21(A)(1). In his second and third

assignments of error, he argues that his conviction for criminal trespass is against the

manifest weight and sufficiency of the evidence.

       {¶15} The legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio

St.3d 380, 1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard

of review for a challenge to the sufficiency of the evidence is set forth in State v. Jenks,

61 Ohio St.3d 259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the

Ohio Supreme Court held as follows:

              An appellate court's function when reviewing the sufficiency of the

       evidence to support a criminal conviction is to examine the evidence

       admitted at trial to determine whether such evidence, if believed, would

       convince the average mind of the defendant's guilt beyond a reasonable

       doubt. The relevant inquiry is whether, after viewing the evidence in a light

       most favorable to the prosecution, any rational trier of fact could have found

       the essential elements of the crime proven beyond a reasonable doubt.

       {¶16} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the

jury clearly lost its way and created such a manifest miscarriage of justice that the
Coshocton County, Case No. 2021CA0031                                               6


conviction must be overturned and a new trial ordered.” State v. Thompkins, supra, 78

Ohio St.3d at 387. Reversing a conviction as being against the manifest weight of the

evidence and ordering a new trial should be reserved for only the “exceptional case in

which the evidence weighs heavily against the conviction.” Id.

       {¶17} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 237 N.E.2d

212 (1967). The trier of fact “has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page.”

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 1997–Ohio–260, 674 N.E.2d 1159.

       {¶18} Appellant, in the case sub judice, was convicted of criminal trespass in

violation of R.C. 2911.21(A)(1). Such section states as follows:(A) No person, without

privilege to do so, shall do any of the following:(1) Knowingly enter or remain on the land

or premises of another.

       {¶19} “Privilege” is defined by R.C.2901.01(A)(12) as meaning “an immunity,

license, or right conferred by law, bestowed by express or implied grant, arising out of

status, position, office, or relationship, or growing out of necessity.” “Privilege” is the

distinguishing characteristic between criminal trespass and lawful presence. State v.

Casey, 8th Dist. Cuyahoga No. 99742, 2014-Ohio-1229.

       {¶20} A person acts knowingly, regardless of purpose, when the person is aware

that the person's conduct will probably cause a certain result or will probably be of a

certain nature. A person has knowledge of circumstances when the person is aware that

such circumstances probably exist. When knowledge of the existence of a particular fact

is an element of an offense, such knowledge is established if a person subjectively
Coshocton County, Case No. 2021CA0031                                                  7


believes that there is a high probability of its existence and fails to make inquiry or acts

with a conscious purpose to avoid learning the fact. R.C. 2901.22(B).

       {¶21} We find that the trial court did not err in convicting appellant of violating R.C.

2911.21(A)(1) and that his conviction is not against the manifest weight and sufficiency

of the evidence. There was testimony that Deputy McClain had been advised by dispatch

that appellant “had been trespassed by the property manager.” Trial Transcript at 7.

Appellant, who did not reside at the apartment, therefore, did not have privilege to be on

the property which was privately owned. Appellant did not have an expectation of “an

immunity, license, or right conferred by law, bestowed by express or implied grant, arising

out of status, position, office, or relationship, or growing out of necessity.” “On October

17, 2021, Deputy McClain had contact with appellant and asked him “if he had been

trespassed before from the property.” Trial Transcript at 5. Appellant said that Deputy Hill

had “trespassed” him before. Because Deputy McClain could not locate where Deputy

Hill had trespassed appellant the first time, he did not pursue charges for trespass at that

point, but trespassed appellant again at approximately 7:07 p.m. and advised appellant

that if he returned to the property for any reason, he would be arrested. On October 25,

2021 appellant was seen on the property and arrested for criminal trespass.

       {¶22} Based on the foregoing, we find that that the trial court did not err in

convicting appellant of criminal trespass and that appellant’s conviction for criminal

trespass is not against the manifest weight or sufficiency of the evidence.

       {¶23} Appellant’s three assignments of error are, therefore, overruled.
Coshocton County, Case No. 2021CA0031                                          8


      {¶24} Accordingly, the judgment of the Coshocton Municipal Court is affirmed.

By: Baldwin, J.

Gwin, P.J. concur

Hoffman, J. concurs separately.
Coshocton County, Case No. 2021CA0031                                                             9


Hoffman, J., concurring

        {¶25} I concur in the majority’s disposition of this appeal. My concurrence is based

solely on the testimony by Deputy McClain Appellant “had been trespassed” by the

property manager.1 However, it appears clear the trial court did not rely upon that

testimony in reaching its verdict.

        {¶26} The trial court noted “Even though it’s public housing, it’s private property

owned by a private entity”, coupled with Appellant’s admission he was told by someone

[another deputy] not to come back but he did so anyway. The trial court concluded “That

sounds like trespass.” [Trial transcript at 15-16]. While I agree such scenario may sound

like trespass, I find it is legally insufficient to establish the crime. The trial court candidly

admitted, “I think” a uniformed deputy, law enforcement officer, has authority to direct and

inform the defendant he was not allowed to be there. Id. I write separately to say I think

otherwise.2




1 Though clearly hearsay as it was offered to prove the truth of the matter asserted, there is no challenge
to the admission of this testimony in this appeal.
2 The majority reiterates the testimony regarding the fact Appellant had been “trespassed” before by law

enforcement officers in its analysis thereby inferentially suggesting such may have supported the trial
court’s verdict.
Coshocton County, Case No. 2021CA0031                                              10


       {¶27} Unless the owner of the private property open to the general public (or a

designated representative with management authority) either: 1) posts notice of restricted

access to the property, or 2) specifically communicates to someone their access is

denied, members of the public have an implied grant of privilege to enter onto the

premises. Appellant’s status as a visitor or guest of a resident and/or his status and

relationship as father of children living on the premises, constitutes an implied grant of

privilege.